DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US Pat # RE40,462) in view of Pellecchia (US Pat # 3,861,405).
In regards to claims 1, 5, 7-8, Vogel teaches a hair system, the system comprising:
a double-ended sleeve (Attached Figure 1 at A) having a first half (see Attached Figure 1 at B) on a first end (See Attached Figure 1 at C) of the double-ended sleeve, a second half (Attached Figure 1 at D) on a second end (Attached Figure 1 at E) of the double-ended sleeve, and a middle connecting region (Attached Figure 1 at F), wherein the first end of the double-ended sleeve away from the middle connecting region and the second end of the double-ended sleeve away from the middle connecting region are not connected to each other (as they are free ends), the first half and the second half configured to fold across a small length portion of a section of a customer’s hair (see Figure 3) to be teased, when the double-ended sleeve is non- hollow;
the first half of the double-ended sleeve including a hair engaging surface (Figure 3 at top) and a non-contact surface (Figure 3 at bottom, non-facing surface) with a first pocket (inner surface) formed by a left lateral edge, a right lateral edge, and an end edge, and the second half of the double-ended sleeve including a hair engaging surface and a non-contact surface (Figure 3 at bottom, non-facing surface) with a second pocket (inner surface) formed by a left lateral edge, a right lateral edge, and an end edge; and
a pinch clip that holds the customer’s hair in place (Figure 3) with a hingedly attached top and bottom prong that are each respectively inserted into one of the first and second halves of the double ended sleeve (Figure 3) enabling the pinch clip to be housed partially within the double-ended sleeve to grip the small length portion of the section of the customer’s hair to be teased (see Figure 3, where such is capable of use during styling).
Vogel does not teach the hair clip is of a structure that has a clasping end, a gripping end, and a hinge, the clasping end including a top prong and a bottom prong, and the griping end including a top extension and a bottom extension.
However, Pellecchia teaches an alligator hair clip with a structure of a clasping end (Figure 1 at left side), a gripping end (see Figure 1 at right side), and a hinge (13), the clasping end including a top prong and a bottom prong (11/12), and the griping end including a top extension and a bottom extension (Figure 1 at 15/15’), where such clip includes the ability of its prongs to be received into respective pockets of a sleeve (see Figure 1). 
As Vogel teaches that the purpose of the sleeve is to cover the hinge of the clip to prevent hair from getting caught via inserting each of the hinged arms of the clip into arms of the sleeve (Vogel Col 2, Lines 21-25), it would therefore have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sleeve of Vogel on a clip of alligator structure, such as the clip of Pellechia as a matter of user preference in use of a hair clip that is simpler to open/close.
With regards to the claim language of the device being used to “tease the section of the customer’s hair by sliding the double-ended sleeve along a length of the section of the customer’s hair towards the customer’s head” such is drawn to a method of using the instant device. As the claim itself is drawn to the apparatus, and not the method, such limitation is not given patentable weight, so long as the claimed structure is shown. The burden shifts to Applicant to demonstrate an unobvious difference.

    PNG
    media_image1.png
    248
    821
    media_image1.png
    Greyscale

Attached Figure 1, Vogel, Figure 6 annotated for clarity
Regarding claims 2-3, Vogel teaches the lateral edges are stitched (Col 4, Lines 1-3). 
Regarding claim 6, Vogel teaches the double-ended sleeve is constructed of a material with sufficient flexibility to move in conjunction with the pinch clip (Col 3, Lines 40-43 which demonstrates the fabric used to form the sleeve allows for movable use with the clip).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Pellecchia, as applied to claim 1 above, in further view of Alimena et al. (US Pat # 1,900,970).
Regarding claim 4, Vogel/Pellecchia teaches the sleeve that is stitched, but does not teach  opposing ends of the sleeve are stitched. However, Alimena et al. teaches a clip to have a prong covered in a sheath (2) which has a closed distal end (see Figure 1 at lines in phantom). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sleeve of Vogel/Pellecchia to have a closed distal end, as shown by Alimena et al. in order to provide the most coverage of the sheath and prevent poking from the arms of the clip.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Pellecchia, as applied to claim 1 above, in further view of Lalonde et al. (US Pub # 2012/0260935).
In regards to claim 9, Vogel teaches the hair engaging surfaces of the device to have a co-efficient of friction that grips and holds the hair within the clip (Col 2, Lines 60-64) by folding the first half and the second half of the double-ended sleeve across a portion of hair and clamping the pinch clip positioned in the pockets of the double-ended sleeve. Vogel does not teach such grip to be provided by a textured surface. However, Lalonde et al. teaches a strip (Figure 4 at 10) of textured (Figure 4 at 22) grip surface to be provided on both hair gripping surfaces of a clip (Figure 9) and a fabric element (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the textured fabric of Vogel to include the textured strip of Lalonde et al. in order to improve the grip of the device on the hair.
With regards to the language that “the double-ended sleeve is slid along the length of the section of the customer’s hair towards roots of the customer’s hair in the section” Applicant is noted that such is drawn to the method of using the apparatus. As the claim itself is drawn to the apparatus, and not the method, such limitation is not given patentable weight, so long as the claimed structure is shown. The burden shifts to Applicant to demonstrate an unobvious difference.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Pellecchia and Lalonde et al.
In regards to claim 21 Vogel teaches a hair system, the system comprising:
a double-ended sleeve (Attached Figure 1 at A) having a first half (see Attached Figure 1 at B) on a first end (See Attached Figure 1 at C) of the double-ended sleeve, a second half (Attached Figure 1 at D) on a second end (Attached Figure 1 at E) of the double-ended sleeve, and a middle connecting region (Attached Figure 1 at F), wherein the first end of the double-ended sleeve away from the middle connecting region and the second end of the double-ended sleeve away from the middle connecting region are not connected to each other (as they are free ends), the first half and the second half configured to fold across a small length portion of a section of a customer’s hair (see Figure 3) to be teased, when the double-ended sleeve is non- hollow;
the first half of the double-ended sleeve including a hair engaging surface (Figure 3 at top) and a non-contact surface (Figure 3 at bottom, non-facing surface) with a first pocket (inner surface) formed by a left lateral edge, a right lateral edge, and an end edge, and the second half of the double-ended sleeve including a hair engaging surface and a non-contact surface (Figure 3 at bottom, non-facing surface) with a second pocket (inner surface) formed by a left lateral edge, a right lateral edge, and an end edge; and
a pinch clip that holds the customer’s hair in place (Figure 3) with a hingedly attached top and bottom prong that are each respectively inserted into one of the first and second halves of the double ended sleeve (Figure 3) enabling the pinch clip to be housed partially within the double-ended sleeve to grip the small length portion of the section of the customer’s hair to be teased (see Figure 3, where such is capable of use during styling); 
where the hair engaging surfaces of the sleeve has a co-efficient of friction that grips and holds the hair within the clip (Col 2, Lines 60-64) by folding the first half and the second half of the double-ended sleeve across a portion of hair and clamping the pinch clip positioned in the pockets of the double-ended sleeve.
Vogel does not teach the hair clip is of a structure that has a clasping end, a gripping end, and a hinge, the clasping end including a top prong and a bottom prong, and the griping end including a top extension and a bottom extension; and the grip to be provided by a textured surface.
However, Pellecchia teaches an alligator hair clip with a structure of a clasping end (Figure 1 at left side), a gripping end (see Figure 1 at right side), and a hinge (13), the clasping end including a top prong and a bottom prong (11/12), and the griping end including a top extension and a bottom extension (Figure 1 at 15/15’), where such clip includes the ability of its prongs to be received into respective pockets of a sleeve (see Figure 1). 
As Vogel teaches that the purpose of the sleeve is to cover the hinge of the clip to prevent hair from getting caught via inserting each of the hinged arms of the clip into arms of the sleeve (Vogel Col 2, Lines 21-25), it would therefore have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sleeve of Vogel on a clip of alligator structure, such as the clip of Pellechia as a matter of user preference in use of a hair clip that is simpler to open/close.
With regards to the gripping surface, Lalonde et al. teaches a strip (Figure 4 at 10) of textured (Figure 4 at 22) grip surface to be provided on both hair gripping surfaces of a clip (Figure 9) and a fabric element (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the textured fabric of Vogel to include the textured strip of Lalonde et al. in order to improve the grip of the device on the hair.
With regards to the claim language of the device being used to “tease the section of the customer’s hair by sliding the double-ended sleeve along a length of the section of the customer’s hair towards the customer’s head” such is drawn to a method of using the instant device. As the claim itself is drawn to the apparatus, and not the method, such limitation is not given patentable weight, so long as the claimed structure is shown. The burden shifts to Applicant to demonstrate an unobvious difference.

Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772